DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The references cited by examiner, such as the Davidson reference(US 4,344,052) show the use of distributed array of Josephson junction elements, see figures 5 and 9, for example, where the transmission line representation is disclosed. The reference to Smith(11,223,355) show the use of multiple JJ elements in a loop. No suggestion for the coplanar configuration claimed as follows:
(Currently amended) A travelling wave parametric amplifier comprising: - a coplanar waveguide transmission line comprising therein at least ten Josephson elements, wherein each of the at least ten Josephson elements comprises a loop, with exactly one Josephson junction of first size on one half of the loop and at least two Josephson junctions of a second size on a second half of the loop, the second size being larger than the first size; - a flux bias line configured to generate a magnetic flux threading each of the at least one loop, comprising a two-port circuit taking a path ranging repeatedly from one side of the coplanar waveguide transmission line to the other, crossing over the coplanar waveguide transmission line at a place corresponding to a parallel-plate capacitor disposed on the coplanar waveguide transmission line, and - a set of resistors couplingto the ground planes of the coplanar waveguide transmission line.  

26. (Currently amended) A method for manufacturing a traveling wave parametric amplifier comprising: - providing a coplanar waveguide transmission line comprising therein at least ten Josephson elements, wherein each of the at least ten Josephson elements comprises a loop, with exactly one junction of first size on one half of the loop and at least two junctions of a second size on a second half of the loop, the second size being larger than the first size; - providing a flux bias line configured to generate a magnetic field threading each of the at least one loop comprising a two-port circuit taking a path ranging repeatedly from one side of the coplanar waveguide transmission line to the other, crossing over the coplanar waveguide transmission line at a place corresponding to a parallel-plate capacitor disposed on the coplanar waveguide transmission line, and - providing a set of resistors couplingto the ground planes of the coplanar waveguide transmission line.   


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849